Citation Nr: 0736856	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-37 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had active service with the Philippine 
Commonwealth Army from December 8, 1941 to December 25, 1942 
and with the Regular Philippine Army from April 9, 1945 to 
March 14, 1946.  

The veteran was also a Prisoner of War (POW) of the Japanese 
Government from April 11, 1942 to December 25, 1942.  He died 
on March [redacted], 1960.  The appellant is the veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision, the RO denied 
that there was any new and material evidence of service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  An unappealed RO decision in April 1961 denied a claim of 
entitlement to service connection for cause of the veteran's 
death on the basis that the cause of death, pulmonary 
tuberculosis, which first manifested many years after service 
and was not shown to have been incurred in or aggravated by 
service. 

2.  Evidence of record since the April 1961 denial of this 
claim is not material as it does not suggest that the cause 
of the veteran's death, pulmonary tuberculosis, was incurred 
in or aggravated by service or manifested within three years 
from his separation from service.


CONCLUSION OF LAW

No new and material evidence has been received to allow for 
reopening the claim of service connection for cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied service connection for cause of the veteran's 
death in an April 1961 rating decision.  The RO gave the 
appellant notice of this denial on April 20, 1961, but she 
did not initiate an appeal.  Therefore, that RO rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The appellant filed her claim to reopen in December 2004.  
For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen the claim for service 
connection for cause of death before proceeding to the merits 
on appeal.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death-e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).

Service connection will be granted if it is shown that the 
veteran suffered from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Pulmonary tuberculosis may be presumed to have been incurred 
in service, if manifest to a degree of ten percent or more 
within three years of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a).  
Pulmonary tuberculosis, however, is not among the list of 
diseases presumed to have resulted from internment or 
detainment as a POW.  See 38 U.S.C.A. §§ 1101, 1110, 1112(b), 
1113, 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).

The April 1961 RO rating decision denied a claim of 
entitlement to service connection for cause of the veteran's 
death on the basis that the cause of death, pulmonary 
tuberculosis which first manifested many years after service, 
was not shown to have been incurred in or aggravated by 
service.  Evidence of record included service medical records 
that fail to show treatment or diagnosis of pulmonary 
tuberculosis.  

As noted above, he was a POW from April 11, 1942 to December 
25, 1942.  He was examined on March 14, 1946 upon his 
separation from service, at which time his lungs were 
classified as normal and a chest X-ray was negative.  A death 
certificate from the Municipality of Pinamalayan indicated 
that the veteran died on March [redacted], 1960 with the sole cause of 
death identified as pulmonary tuberculosis.

The veteran himself had filed a claim in November 1953 for 
service connection for pulmonary tuberculosis, alleging that 
the disability began in 1947.  No medical records were 
submitted to substantiate the claim, and the veteran's claim 
was disallowed in June 1954.  No further action was taken on 
the veteran's claim before his death in March 1960.  At the 
time of his death, he was not in receipt of an award of 
service connection for any disease or disability.

Evidence of record since the April 1961 RO rating decision 
includes medical records from the Philippine Tuberculosis 
Society and Dr. "A.M.D".  These records indicated treatment 
of the veteran for hemoptysis and pulmonary tuberculosis in 
1957, 1958 and 1959.  These previously unconsidered records 
are "new", but not "material" as they do not suggest that 
the veteran's pulmonary tuberculosis was incurred in or 
aggravated during service or within three years after his 
discharge from service.

Additional evidence includes the appellant's assertions that 
that the veteran suffered from beriberi upon his release from 
service, had been chronically sick since his return and that 
beriberi contributed to his contracting of pulmonary 
tuberculosis.  She has submitted a lay affidavit from two 
witnesses who recall that the veteran returned from POW camp 
in December 1943 looking "sickly" and had never fully 
recovered.  

Beriberi is among the diseases presumed to be service-
connected for former POWs.  However, no evidence has been 
submitted beyond the appellant's own statements to support a 
diagnosis of beriberi for the veteran.  These individuals are 
competent to report symptoms subject to personal observation.  
However, as lay persons, they are not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Simply stated, these lay statements do not have the medical 
expertise to say the beriberi contributed to his contracting 
of pulmonary tuberculosis

In this case, the Board finds that no new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) has been 
received since the April 1961 rating decision.  Simply 
stated, the evidence since the RO last denied this claim does 
not indicate that service connection for pulmonary 
tuberculosis, the veteran's cause of death, is warranted.

Duty to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the context of claims to reopen and claims for Dependency 
and Indemnity Compensation (DIC), VA has a duty to tailor its 
VCAA notice to meet the unique circumstances of the 
particular case.  In new and material claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In a DIC claim, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).   

The Board finds that a predecisional RO letter in January 
2005 substantially complied with the VCAA notice 
requirements.  This letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  She was asked to submit evidence and/or 
information in her or his possession to the AOJ.  She was 
provided the definition of new and material evidence.  She 
was not specifically advised of the basis for the prior final 
denial, but such error is harmless as she was advised of her 
duty to submit "evidence showing the veteran died in service 
or medical evidence showing that the veteran's service 
connected conditions caused or contributed to the veteran's 
death," which is the basis for the prior final denial.  

During his lifetime, the veteran had not been in receipt of 
an award of service connection for any disease or disability 
so there were no circumstances warranting a tailoring of the 
notice as indicated in Hupp.  As the claim is denied, any 
notice defect with respect to the potential issue of an 
effective date of award is moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Based upon the above, the Board finds that a reasonable 
person could be expected to understand from this notice what 
was needed to substantiate the claim.  The appellant has 
demonstrated her understanding of the presumptive POW 
conditions and that the dispositive issue on appeal concerns 
medical nexus evidence.  As such, the Board finds that there 
have been no notice errors that have resulted in any 
prejudice to the appellant or affected the essential fairness 
of the adjudication.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
All such records identified by the appellant were obtained by 
the RO.

The VCAA appears to have left intact the requirement that an 
appellant present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  VA has no duty to obtain medical 
opinion absent a reopening of the claim.  38 C.F.R. § 
3.159(c)(4)(iii).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.

ORDER

No new and material evidence has been received, therefore the 
claim for service connection for cause of death is not 
reopened and remains denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


